        Case 1:18-cv-01784-RAH Document 32-10 Filed 06/26/19 Page 1 of 2



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                      Plaintiff,                            No. 18-1784C

            v.                                              (Judge Hertling)

 UNITED STATES,

                      Defendant.

                      DECLARATION OF CATHERINE E. McCARTHY

       I, Catherine E. McCarthy, upon my personal knowledge and in accordance with 28 U.S.C.

§ 1746, declare as follows:

       1.        I graduated from the Yale Law School with a J.D. in May 2019. I am working at

                 the Jerome N. Frank Legal Services Organization as a law graduate intern under

                 the supervision of attorney Michael J. Wishnie until the end of June.

       2.        Until my graduation, I was involved in a number of matters as a student enrolled in

                 the Veterans Legal Services Clinic. For example, I argued before the United States

                 Court of Appeals for Veterans Claims, sitting en banc, in Monk v. Wilkie, 30 Vet.

                 App. 167 (2018).

       3.        In the summer of 2017, I worked for the federal government as a law clerk in the

                 Human Rights and Special Prosecutions Section of the United States Department

                 of Justice’s Criminal Division.

       4.        In 2018, I was a summer associate at two firms. In the fall, I intend to return to one

                 of them as a first-year associate.



I declare under penalty of perjury that the foregoing is true and correct.
Case 1:18-cv-01784-RAH Document 32-10 Filed 06/26/19 Page 2 of 2



                          Executed on June 26, 2019 in New Haven, Connecticut.

                                                     /s/ Catherine E. McCarthy
                                                         Catherine E. McCarthy
                                                           Law Graduate Intern
                                   Jerome N. Frank Legal Services Organization
